Exhibit 10.1

 

Execution Version

 

AMENDMENT NO. 1 TO SECOND AMENDED AND
RESTATED CREDIT AGREEMENT

 

This Amendment (this “Amendment”) is entered into as of April 7, 2006, by and
among The Navigators Group, Inc., a Delaware corporation (the “Borrower”),
certain lenders, JPMorgan Chase Bank, N.A. as Administrative Agent (“Agent”),
Barclays Bank plc, as Syndication Agent, LaSalle Bank National Association and
Commerzbank Aktiengesselschaft, New York and Grand Cayman Branches, as
Documentation Agents, Credit Suisse First Boston, as Managing Agent, and Brown
Brothers Harriman & Co., as Co-Agent.

 

RECITALS

 

A.                                   The Borrower, the Agent and the Lenders are
party to that certain Second Amended and Restated Credit Agreement dated as of
January 31, 2005 (the “Credit Agreement”).  Unless otherwise specified herein,
capitalized terms used in this amendment shall have the meanings ascribed to
them in the Credit Agreement.

 

B.                                     The Borrower, the Agent and the
undersigned Lenders wish to amend the Credit Agreement on the terms and
conditions set forth below.

 

NOW, THEREFORE, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto agree as follows:

 

1.                                       Amendment to Credit Agreement.  Upon
the “Effective Date” (as defined below), the Credit Agreement shall be amended
as follows:

 

(a)                                  Section 7.1(n) of the Credit Agreement is
hereby amended to state in its entirety as follows:

 

“(n)  Promptly, and in any event within five days after (i) learning thereof,
notification of any changes after the date hereof in the Borrower’s S&P
Financial Strength Rating or Moody’s Financial Strength Rating or in the rating
given by A.M. Best & Co. in respect of any Insurance Subsidiary and (ii) receipt
thereof, copies of any ratings analysis by A.M. Best & Co. relating to any
Insurance Subsidiary.”

 

(b)                                 Section 7.10 of the Credit Agreement is
hereby amended to state in its entirety as follows:

 

“7.10  Dividends and Stock Repurchases.  The Borrower will not, nor will it
permit any Subsidiary to, declare or pay any dividends or make any distributions
on its capital stock (other than dividends payable in its own capital stock) or
redeem, repurchase or otherwise acquire or retire any of its capital stock or
any options or other rights in respect thereof at any time outstanding, except
that (a) any Subsidiary may declare and pay dividends or make distributions to
the Borrower or to a Wholly-Owned Subsidiary of

 

--------------------------------------------------------------------------------


 

the Borrower and (b) the Borrower may repurchase capital stock in an aggregate
amount not to exceed $10,000,000 in any Fiscal Year ending prior to the
Revolving Credit Termination Date and Letter of Credit Availability Termination
Date and may pay dividends in an aggregate amount not to exceed $5,000,000 in
any Fiscal Year ending prior to the Revolving Credit Termination Date and Letter
of Credit Availability Termination Date; provided, however, that the Borrower
may not repurchase any capital stock or pay any dividends unless after giving
effect thereto Borrower would be in pro forma compliance with the terms of this
Agreement.”

 

(c)                                  Section 7.11 of the Credit Agreement is
hereby amended to state in its entirety as follows:

 

“7.11  Indebtedness.  The Borrower will not, nor will it permit any Subsidiary
to, create, incur or suffer to exist any Indebtedness, except:

 

(a)                                  the Revolving Credit Loans and other
Obligations;

 

(b)                                 up to $125,000,000 Indebtedness of the
Borrower to be issued pursuant to a senior indenture between the Borrower and
JPMorgan Chase Bank, N.A., as trustee, dated on or about April, 2006; and

 

(c)                                  guaranties permitted under Section 7.15.”

 

(d)                                 Section 7.14 (e) of the Credit Agreement is
hereby amended to state in its entirety as follows:

 

“(e)                            Investments by the Borrower (not including
Investments in Subsidiaries) in equity securities in an aggregate amount not to
exceed 15% of the Consolidated Net Worth of the Borrower and its Consolidated
Subsidiaries; provided that no single Investment in equity securities shall be
in an amount in excess of 5% of the Consolidated Net Worth of the Borrower and
its Consolidated Subsidiaries.”

 

(e)                                  Section 7.23.3 of the Credit Agreement is
hereby amended to state in its entirety as follows:

 

“7.23.3  Leverage Ratio.  The Borrower will not permit the Leverage Ratio to
exceed 0.30 to 1.0 at any time.”

 

(f)                                    Section 8.17 of the Credit Agreement is
hereby deleted and intentionally left blank.

 

2

--------------------------------------------------------------------------------


 

2.                                       Representations and Warranties of the
Borrower.  The Borrower represents and warrants that:

 

(a)                                  The execution, delivery and performance by
the Borrower of this Amendment have been duly authorized by all necessary
corporate action and this Amendment is a legal, valid and binding obligation of
the Borrower enforceable against the Borrower in accordance with its terms,
except as the enforcement thereof may be subject to the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar law affecting
creditors’ rights generally;

 

(b)                                 Each of the representations and warranties
contained in the Credit Agreement is true and correct in all material respects
on and as of the date hereof as if made on the date hereof, except to the extent
any such representation or warranty is stated to relate solely to an earlier
date, in which case such representation or warranty shall have been true and
correct on and as of such earlier date; and

 

(c)                                  After giving effect to this Amendment, no
Default or Unmatured Default has occurred and is continuing.

 

3.                                       Effective Date.  Section 1 of this
Amendment shall not become effective unless and until the Borrower has furnished
the following to the Agent with sufficient copies for the Lenders and the other
conditions set forth below have been satisfied:

 

(a)                                  Amendment.  A copy of this Amendment,
executed by the Borrower, the Agent and the Required Lenders.

 

(b)                                 Officer’s Certificate  A certificate of the
General Counsel, Secretary or an Assistant Secretary of the Borrower of its
Board of Directors’ resolutions authorizing the execution and delivery of this
Amendment.

 

(c)                                  Other.  Such other documents as the Agent,
any Lender or their counsel may have reasonably requested.

 

The date on which the foregoing conditions have been satisfied is the “Effective
Date.”

 

4.                                       Reference to and Effect Upon the Credit
Agreement.

 

(a)                                  Except as specifically amended above, the
Credit Agreement and the other Facility Documents shall remain in full force and
effect and are hereby ratified and confirmed.

 

(b)                                 The execution, delivery and effectiveness of
this Amendment shall not operate as a waiver of any right, power or remedy of
the Agent or any Lender under the Credit Agreement or any Facility Document, nor
constitute a waiver of any provision of the Credit Agreement or any Facility
Document, except as specifically set forth herein.  Upon the effectiveness of
this Amendment, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of similar import shall mean and be a
reference to the Credit Agreement as amended hereby.

 

5.                                       Costs and Expenses.  The Borrower
hereby affirms its obligation under Section 10.7 of the Credit Agreement to
reimburse the Agent for all reasonable costs, internal

 

3

--------------------------------------------------------------------------------


 

charges and out-of-pocket expenses paid or incurred by the Agent in connection
with the preparation, negotiation, execution and delivery of this Amendment,
including but not limited to reasonable attorneys’ fees and time charges of
attorneys for the Agent with respect thereto.

 

6.                                       GOVERNING LAW.  THIS AMENDMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (AS OPPOSED TO
CONFLICTS OF LAWS PROVISIONS) OF THE STATE OF ILLINOIS BUT GIVING EFFECT TO
FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

 

7.                                       Headings.  Section headings in this
Amendment are included herein for convenience of reference only and shall not
constitute a part of this Amendment for any other purposes.

 

8.                                       Counterparts.  This Amendment may be
executed in any number of counterparts, each of which when so executed shall be
deemed an original but all such counterparts shall constitute one and the same
instrument.

 

[signature pages follow]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.

 

 

THE NAVIGATORS GROUP, INC.

 

 

 

 

 

By:

/s/ Bradley D. Wiley

 

 

 

 

Its:

Senior Vice President and Secretary

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as a Lender
and Administrative Agent

 

 

 

 

 

 

By:

/s/ Michael M. Tolentino

 

 

 

 

Its:

Vice President

 

 

 

 

 

 

BARCLAYS BANK plc, as a Lender and Syndication Agent

 

 

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

 

 

 

 

LASALLE BANK NATIONAL ASSOCIATION, as a Lender and Documentation Agent

 

 

 

 

 

 

 

By:

/s/ Brandon S. Allison

 

 

 

 

Its:

Vice President

 

--------------------------------------------------------------------------------


 

 

COMMERZBANK AKTIENGESELLSCHAFT,
New York and Grand Cayman Branches, as a
Lender and as Documentation Agent

 

 

 

By:

 

 

 

 

 

 

 

Its:

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Its:

 

 

 

 

 

 

 

CREDIT SUISSE, Cayman Islands Branch, as a
Lender and Manager Agent

 

 

 

 

 

By:

/s/ Jay Chall

 

 

 

 

 

 

Its:

Director

 

 

 

 

 

 

 

 

 

 

By:

/s/ James Neira

 

 

 

 

 

 

Its:

Associate

 

 

 

 

 

 

BROWN BROTHERS HARRIMAN & CO., as a
Lender and Co-Agent

 

 

 

 

 

By:

/s/ Ann Hobart

 

 

 

 

 

 

Its:

Senior Vice President

 

 

2

--------------------------------------------------------------------------------